DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Potential Restriction
Currently the claims recite undetailed invention names: “a surface cleaning system”, “an irregular surface cleaning system”, and “a method of cleaning an irregular surface”.  It is noted that if applicant amends the claims to add more detail about the inventions, a restriction requirement may need to be imposed during prosecution.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include numerous reference signs mentioned in the description.  The specification recites so many reference signs that don’t appear in the drawings that the examiner is not going to attempt to list them all but merely provide examples.  Some examples include: “the graphical user interface 12” (see page 13 of applicant’s specification), “structure 14” (page 14 of applicant’s specification), “user 18” (page 15 of applicant’s specification), “cleaning vehicle 19” (page 15 of applicant’s specification), “shroud 20” (page 15 of applicant’s specification), “front end 21” (page 15 of applicant’s specification), “rear end 22” (page 15 of applicant’s specification), “opposing sides 23” (page 15 in applicant’s specification), “apertures 29” (page of applicant’s specification), and so on.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include numerous reference characters not mentioned in the description.  The drawings contain so many numerals not mentioned in the specification that the examiner will not attempt to list them all but only provide examples.  Some examples include: item 110 (see Figure 2), item 108 (see Figure 2), item 180a (see Figure 2), items 108b (see Figure 2), item 106 (see Figure 2), item 106a (see Figure 2), item 106b (see Figure 2), item 104 (see Figure 2), item 516 (see Figure 7), 512 (see Figure 7), item 514 (see Figure 7), item 520 (see Figure 7), item 522 (see Figure 7), and so on.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/395636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference applicant does recite a “surface cleaning system”.
Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 17/395636 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 15 of the reference applicant does recite an “irregular surface cleaning system”.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 17/395636 (reference claim 20 of the reference applicant does recite a “method of cleaning an irregular surface”.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 simply recites “a surface cleaning system”.  No structural detail of the cleaning system is recited in claim 1.  Claim 1 is thus considered to be indefinite because it fails to “particularly point out” and “distinctly claim” the subject matter regarded as the invention and the protection sought is not readily ascertainable.   
Claim 2 simply recites “an irregular surface cleaning system”.  No structural detail of the cleaning system is recited in claim 2.  Claim 2 is thus considered to be indefinite 
Claim 3 simply recites “a method of cleaning an irregular surface”.  No method details or steps are recited in claim 3.  Claim 3 is thus considered to be indefinite because it fails to “particularly point out” and “distinctly claim” the subject matter regarded as the invention and the protection sought is not readily ascertainable.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0018551 by Gallegos.  
With regard to claim 1, Gallegos teaches a cleaning system for cleaning a surface of a wind turbine tower (Abstract; Par. 0005-0009 and 0016-0020).  
With regard to claim 2, Gallegos teaches a cleaning system for cleaning a surface of a wind turbine tower, and this tower surface can be considered an irregular surface because Gallegos teaches that the tower’s diameter tapers (Abstract; Par. 0005-0009 and 0016-0020).  
With regard to claim 3, Gallegos teaches a method of cleaning a surface of a wind turbine tower, and this tower surface can be considered an irregular surface 

Pertinent Art
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure: U.S. 2011/0088723 by Jensen and U.S. 2012/0003089 by Byreddy.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
January 26, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714